Citation Nr: 1518841	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-16 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2. Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to accrued benefits. 

4. Whether adjustment of the appellant's initial award of nonservice-connected (NSC) death pension benefits to $0.00 effective January 1, 2012, was proper.


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. S.R. 
ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1952 to March 1954.  He died in December 2010.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decisional letter issued by the Pension Management Center at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In September 2014, a videoconference hearing was held before the undersigned; a transcript is of record.  

The issues of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 and whether adjustment of the appellant's initial award of NSC death pension benefits to $0.00 effective January 1, 2012, was proper are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. At the September 2014 Board hearing, the appellant requested to withdraw her appeal seeking entitlement to service connection for the cause of the Veteran's death.

2. At the time of his death, the Veteran did not have a pending claim for VA benefits.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

At the September 2014 Board hearing, the appellant requested to withdraw her appeal seeking entitlement to service connection for the cause of the Veteran's death.

Thus, there remains no allegation of error of fact or law for appellate consideration with respect to the issue of entitlement to service connection for the cause of the Veteran's death.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and it is dismissed.


Entitlement to accrued benefits

In order for a claimant to be entitled to accrued benefits, a Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 5121(a); see also Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

In this case, the record does not indicate, nor is it alleged, that the Veteran had a claim pending for benefits at the time of his death, nor were there any benefits due to him but unpaid prior to the last date of entitlement.  Consequently, the Board cannot find that there was a claim pending at the time of the decedent's death or evidence of unpaid benefits due.  Thus, there is no legal basis for the payment of accrued benefits.  The law is dispositive of the issue, and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary with respect to the accrued benefits claim.  See Mason v. Principi, 16 Vet. App. 129 (2002).  Regarding the Board's duties under Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Board informed the appellant that this issue was in appellate status at the time of the hearing.  Regarding suggesting evidence, as noted, the facts are not in dispute and the law is dispositive in this case; thus, considering the facts and law of this case, the Board can find no prejudicial error committed at the time of the hearing.


ORDER

The appeal seeking entitlement to service connection for the cause of the Veteran's death is dismissed.

Entitlement to accrued benefits is denied.


REMAND

Regarding the issue of whether adjustment of the appellant's initial award of NSC death pension benefits to $0.00 effective January 1, 2012, was proper, basic entitlement to this benefit exists if the surviving spouse meets the net worth requirements of § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. §§ 1521, 1541, 1543; 38 C.F.R. §§ 3.3(b)(4), 3.23.  The RO adjusted the appellant's initial award of death pension benefits to $0.00 effective January 1, 2012, on the basis that she exceeded the income limit for the award.  However, the appellant testified at the September 2014 Board hearing that she has many unreimbursed medical expenses beyond that considered by the AOJ (they counted $4.558 in medical expenses), and it is not clear whether she has submitted complete information regarding these expenses.  Accordingly, her income and medical expenses may have materially changed from what she initially reported in December 2012.  As such, a remand is necessary to obtain an updated financial status for the appellant.

At the September 2014 Board hearing, the appellant asserted there was clear and unmistakable error (CUE) in a December 1993 decisional letter in that it denied the Veteran's May 1993 service connection claims, and May 2008 and August 2008 rating decisions in that they did not establish earlier effective dates for the Veteran's service-connected PTSD and bilateral hearing loss.  The appellant's claims of CUE in the December 1993 decisional letter and May 2008 and August 2008 rating decisions have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ.  38 C.F.R. § 19.9(b) (2014). 

A finding of CUE in a prior rating decision and assignment of an earlier effective date for a service-connected disability could impact the appellant's claim for DIC benefits under 38 U.S.C.A. § 1318.  The issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is, therefore, inextricably intertwined with the claims of CUE in prior rating decisions that the appellant raised at the September 2014 Board hearing.  Appropriate action at the AOJ on the CUE claims is necessary before the Board may proceed with appellate review of the DIC issue.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and request that she provide updated financial status reports for the period January 1, 2012 to the present.  Any financial status questionnaire provided for completion should request detailed information regarding current sources of income and expenses, to include unreimbursed medical expenses. 

2.  Adjudicate the referred CUE issues (discussed above).

3.  If CUE is found based on the adjudications directed in paragraph (2), accomplish all additional development required based this grant(s).

4.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues of issues of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 and whether adjustment of the appellant's initial award of NSC death pension benefits to $0.00 effective January 1, 2012 was proper.  If any benefit sought is not granted, the appellant should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


